      Case 2:21-cv-07271-SB-AS Document 1 Filed 09/10/21 Page 1 of 14 Page ID #:1



 1   SEYFARTH SHAW LLP
     Jon D. Meer (SBN 144389)
 2   E-mail: jmeer@seyfarth.com
     Jonathan L. Brophy (SBN 245223)
 3   E-mail: jbrophy@seyfarth.com
     Kelly A. Cohen (SBN 283594)
 4   kcohen@seyfarth.com
     2029 Century Park East, Suite 3500
 5   Los Angeles, California 90067-3021
     Telephone: (310) 277-7200
 6   Facsimile: (310) 201-5219
 7   Attorneys for Defendants
     DELAWARE NORTH COMPANIES, INC.
 8   and PATINA RESTAURANT GROUP, LLC
 9
10
                                 UNITED STATES DISTRICT COURT
11
                            CENTRAL DISTRICT OF CALIFORNIA
12
13
     GREGG CASEY WIELE, an individual,               Case No. ______________
                                                              2:21-cv-7271
14
                    Plaintiff,                      DEFENDANTS’ NOTICE OF
15                                                  REMOVAL OF CIVIL ACTION TO
              v.                                    UNITED STATES DISTRICT
16                                                  COURT PURSUANT TO
     DELAWARE NORTH, INC.; PATINA                   DIVERSITY OF CITIZENSHIP
17   RESTAURANT GROUP; a California                 JURISDICTION [28 U.S.C.
     Limited Liability Corporation; and DOES 1      SECTIONS 1332 AND 1441]
18   through 50, inclusive,
                                                    (Los Angeles County Superior Court
19                  Defendants.                     Case No. 21STCV22951)
20
21
                                                    Complaint Filed:     June 18, 2021
22                                                  Trial Date:          None Set
23
24
25
26
27
28

                                   DEFENDANTS’ NOTICE OF REMOVAL
     74794694v.1
      Case 2:21-cv-07271-SB-AS Document 1 Filed 09/10/21 Page 2 of 14 Page ID #:2



 1            TO THE UNITED STATES DISTRICT COURT FOR THE CENTRAL
 2   DISTRICT OF CALIFORNIA AND TO PLAINTIFF GREGG CASEY WIELE
 3   AND HIS ATTORNEYS OF RECORD:
 4            PLEASE TAKE NOTICE that Defendants Delaware North Companies, Inc.
 5   (“Delaware North”) and Patina Restaurant Group, LLC (“Patina”) (collectively
 6   “Defendants”) hereby remove the above-referenced action from the Superior Court of
 7   the State of California, County of Los Angeles, pursuant to 28 U.S.C. §§ 1441 and 1446,
 8   based on diversity of citizenship jurisdiction (28 U.S.C. § 1332) to the United States
 9   District Court for the Central District of California. This removal is proper for the
10   following reasons:
11   I.       BACKGROUND
12            1.   On June 18, 2021, Plaintiff Gregg Casey Wiele (“Plaintiff”) filed a
13   Complaint in the Superior Court of the State of California, County of Los Angeles,
14   entitled, Gregg Casey Wiele v. Delaware North, Inc., Patina Restaurant Group, A
15   California Limited Liability Corporation; and DOES 1 through 50, inclusive, Case No.
16   21STCV22951 (the “Complaint”).
17            2.   The Complaint asserts eleven causes of action against Defendants:
18   (1) Discrimination in Violation of FEHA; (2) Retaliation in Violation of FEHA; (3)
19   Failure to Prevent Discrimination and Retaliation in Violation of FEHA; (4) Retaliation
20   in Violation of California Labor Code §§ 98.6-1102.5 et seq. ; (5) For Declaratory
21   Judgment; (6) Unfair Competition (Bus. & Prof. Code §17200 et seq.; (7) Wrongful
22   Termination in Violation of Public Policy; (8) Failure to Pay Wages; (9) Defamation Per
23   Se; (10) Slander Per Se; and (11) Private Attorneys General Act.
24            3.   On August 12, 2021, Patina’s registered agent for service of process
25   received the Summons; the Civil Cover Sheet; the Civil Case Cover Sheet Addendum
26   and Statement of Location; the Complaint; the First Amended General Order re
27   Mandatory Electronic Filing; the forms for Stipulation - Discovery Resolution, Early
28   Organizational Meeting, Informal Discovery Conference, and Stipulation and Order -
                                                  2
                                  DEFENDANTS’ NOTICE OF REMOVAL
     74794694v.1
      Case 2:21-cv-07271-SB-AS Document 1 Filed 09/10/21 Page 3 of 14 Page ID #:3



 1   Motions In Limine; the Alternative Dispute Resolution Information Package; and the
 2   Notice of Case Assignment. A true and correct copy of the packet received by Patina’s
 3   registered agent for service of process is attached as Exhibit A.
 4            4.   Defendant Delaware North has not yet been served, but consents to the filing
 5   of this Notice of Removal.
 6            5.   On September 9, 2021, Defendants timely filed their Answer to Plaintiff’s
 7   Complaint in Los Angeles County Superior Court. A true and correct copy of the
 8   Answer filed is attached as Exhibit B.
 9            6.   Defendants have not filed or received any other pleadings or papers, other
10   than the pleadings described as Exhibits A and B in this action prior to filing this Notice
11   of Removal. (Declaration of Jonathan L. Brophy [“Brophy Dec.”] ¶ 2.)
12            7.   Aside from the Case Management Conference and Order to Show Cause re:
13   Failure to File Proof of Service scheduled for October 19, 2021, there are no pending
14   hearings currently scheduled in the Los Angeles County Superior Court in the state court
15   action. (Brophy Dec. ¶ 3.)
16   II.      TIMELINESS OF REMOVAL
17            8.   The time for filing a Notice of Removal does not begin to run until a party
18   has been formally served with the summons and complaint under the applicable state law
19   “setting forth the claim for relief upon which such action or proceeding is based” or, if
20   the case stated by the initial pleading is not removable, after receipt of any “other paper
21   from which it may be first ascertained that the case is one which is or has become
22   removable.” 28 U.S.C. § 1446; Murphy Bros., Inc. v. Michetti Pipe Stringing, Inc., 526
23   U.S. 344, 347-48 (1999) (holding that “a named defendant’s time to remove is triggered
24   by simultaneous service of the summons and complaint”); accord Kenny v. Wal-Mart
25   Stores, Inc., 881 F.3d 786, 791 (9th Cir. 2018) (“We have also emphasized that a
26   defendant does not have a duty of inquiry if the initial pleading or other document is
27   indeterminate with respect to removability. Accordingly, even if a defendant could have
28   discovered grounds for removability through investigation, it does not lose the right to
                                                  3
                                  DEFENDANTS’ NOTICE OF REMOVAL
     74794694v.1
      Case 2:21-cv-07271-SB-AS Document 1 Filed 09/10/21 Page 4 of 14 Page ID #:4



 1   remove because it did not conduct such an investigation and then file a notice of removal
 2   within thirty days of receiving the indeterminate document.”; citing Roth v. CHA
 3   Hollywood Med. Ctr., L.P., 720 F.3d 1121, 1125 (9th Cir. 2013); Harris v. Bankers Life
 4   & Cas. Co., 425 F.3d 689, 693-94 (9th Cir. 2005).)
 5            9.    This Notice of Removal is timely because it is filed within thirty (30) days
 6   of Patina’s receipt of the Summons and Complaint on August 12, 2021. 28 U.S.C.
 7   § 1446(b)(2)(B) (“Each defendant shall have 30 days after receipt by or service on that
 8   defendant of the initial pleading or summons . . . to file the notice of removal.”)
 9   III.     JURISDICTION BASED ON DIVERSITY OF CITIZENSHIP
10            10.   The Court has original jurisdiction of this action under 28 U.S.C. section
11   1332(a)(1). As set forth below, this action is removable pursuant to the provisions of 28
12   U.S.C. section 1441(a) as it is between citizens of different states and the amount in
13   controversy is in excess of $75,000, exclusive of interest and costs.
14            A.    Plaintiff Is A Citizen of California
15            11.   Plaintiff is and, at all times since the commencement of this action has been,
16   a resident and citizen of the State of California. As alleged in the Complaint, Plaintiff
17   “is, and at all relevant times hereto was, a resident of the County of Los Angeles, State of
18   California.” (Ex. A, Compl. ¶ 2.)
19            12.   For diversity purposes, a person is a “citizen” of the state in which he or she
20   is domiciled. Kantor v. Wellesley Galleries, Ltd., 704 F.2d 1088, 1090 (9th Cir. 1983). A
21   person’s domicile is the place he or she resides with the intent to remain indefinitely.
22   Kantor v. Warner-Lambert Co., 265 F.3d 853, 857 (9th Cir. 2001). Residence is prima
23   facie evidence of domicile. State Farm Mut. Auto Ins. Co. v. Dyer, 19 F.3d 514, 520
24   (10th Cir. 1994).
25            13.   Patina’s review of Plaintiff’s personnel file and public records reveals that
26   Plaintiff resides in Los Angeles, California. (Declaration of James Clarke “Clarke Decl.”
27   ¶ 11; Brophy Decl., ¶ 9, Ex. 4.)
28
                                                   4
                                    DEFENDANTS’ NOTICE OF REMOVAL
     74794694v.1
      Case 2:21-cv-07271-SB-AS Document 1 Filed 09/10/21 Page 5 of 14 Page ID #:5



 1            14.   Therefore, Plaintiff is, and at all times since the commencement of this
 2   action has been, a resident and citizen of the State of California.
 3            B.    Defendants Are Not Citizens Of California
 4            15.   Defendants are now, and were at the time of the filing of this action, citizens
 5   of a state other than California within the meaning of 28 U.S.C. § 1332(c)(1). For
 6   diversity purposes, “a corporation is a citizen of (1) the state under whose laws it is
 7   organized and incorporated; and (2) the state of its ‘principal place of business.’” Davis v.
 8   HSBC Bank Nevada, N.A., 557 F.3d 1026, 1028 (9th Cir. 2009) (citing 28 U.S.C.
 9   § 1332(c)(1)).
10            16.   The citizenship of a limited liability company is determined by the
11   citizenship of each of its members. Johnson v. Columbia Props. Anchorage, LP, 437 F.3d
12   894, 899 (9th Cir. 2006).
13            17.   Patina is a limited liability company formed under the laws of the State of
14   Delaware. (Clarke Dec. ¶ 6.)
15            18.   Patina’s sole member is Restaurant Hospitality LLC (“Restaurant
16   Hospitality”). (Clarke Dec. ¶ 6.)
17            19.   Restaurant Hospitality is a limited liability company formed under the laws
18   of the State of New York. (Clarke Dec. ¶ 7.) Restaurant Hospitality’s sole member is
19   DNC Landmark Holdings, LLC (“DNC Landmark”). (Clarke Dec. ¶ 7.)
20            20.   DNC Landmark is a limited liability company formed under the laws of the
21   State of Delaware. (Clarke Dec. ¶ 8.) DNC Landmark’s sole member is Delaware North
22   (Clarke Dec. ¶ 8.)
23            21.   The United States Supreme Court in The Hertz Corp. v. Friend, 559 U.S. 77,
24   92-93 (2010) (“Hertz”), held that a corporate entity’s “principal place of business” for
25   determining its citizenship is its “nerve center”:
26                  We conclude that “principal place of business” is best read as
                    referring to the place where a corporation’s officers direct,
27                  control, and coordinate the corporation’s activities. It is the
                    place that Courts of Appeals have called the corporation’s
28                  “nerve center.” And in practice it should normally be the
                                                    5
                                    DEFENDANTS’ NOTICE OF REMOVAL
     74794694v.1
      Case 2:21-cv-07271-SB-AS Document 1 Filed 09/10/21 Page 6 of 14 Page ID #:6



 1                  place where the corporation maintains its headquarters—
                    provided that the headquarters is the actual center of
 2                  direction, control, and coordination, i.e., the “nerve center”
                    ....
 3
     Hertz, 559 U.S. at 92-93 (emphasis added).
 4
              22.   Delaware North is, and at the time of the commencement of this action was,
 5
     a citizen of a state other than California within the meaning of 28 U.S.C. section
 6
     1332(c)(1).
 7
              23.   Delaware North is incorporated under the laws of the State of Delaware.
 8
     (Clarke Dec. ¶ 9.) Further, as shown below, Delaware North’s principal place of business
 9
     is, and has been at all times since this action commenced, located in the State of New
10
     York. (Clarke Dec. ¶ 9.)
11
              24.   Under the “nerve center” test, New York emerges as Delaware North’s
12
     principal place of business. Delaware North’s corporate headquarters are located in
13
     Buffalo, New York. (Clarke Dec. ¶ 9.) The leadership of Delaware North and major
14
     executive and administrative operations for Delaware North are found in Buffalo, New
15
     York. (Clarke Dec. ¶ 9.) Additionally, many of Delaware North’s executive and
16
     administrative functions, are carried out in the Buffalo, New York office. (Clarke Dec.
17
     ¶ 9.) Therefore, for purposes of diversity of citizenship, Delaware North is, and has been
18
     at all times since this action commenced, a citizen of the State of New York. 28 U.S.C. §
19
     1332(c)(1).
20
              25.   Because Plaintiff is a citizen of California and Defendants are citizens of
21
     Delaware and New York, complete diversity exists.
22
              C.    Doe Defendants’ Citizenship May Be Disregarded
23
              26.   Pursuant to 28 U.S.C. § 1441(a), the residence of fictitious and unknown
24
     defendants should be disregarded for purposes of establishing removal jurisdiction under
25
     28 U.S.C. § 1332. Fristoe v. Reynolds Metals, Co., 615 F.2d 1209, 1213 (9th Cir. 1980)
26
     (unnamed defendants are not required to join in a removal petition). Thus, the existence
27
     of Doe Defendants 1 through 50 does not deprive this Court of jurisdiction.
28
                                                   6
                                    DEFENDANTS’ NOTICE OF REMOVAL
     74794694v.1
      Case 2:21-cv-07271-SB-AS Document 1 Filed 09/10/21 Page 7 of 14 Page ID #:7



 1   IV.      AMOUNT IN CONTROVERSY
 2            27.   While Defendants deny any liability as to Plaintiff’s claims, the amount in
 3   controversy requirement is satisfied because “it is more likely than not” that the amount
 4   exceeds the jurisdictional minimum of $75,000. See Sanchez v. Monumental Life Ins.,
 5   102 F.3d 398, 403-04 (9th Cir. 1996) (“the defendant must provide evidence establishing
 6   that it is ‘more likely than not’ that the amount in controversy exceeds [the threshold]
 7   amount.” (internal citation omitted)). As the Ninth Circuit explains, “the amount-in-
 8   controversy inquiry in the removal context is not confined to the face of the complaint.”
 9   Valdez v. Allstate Ins. Co., 372 F.3d 1115, 1117 (9th Cir. 2004) (stating that courts may
10   consider facts presented in the removal petition). In determining the amount in
11   controversy, courts must consider the aggregate of general damages, special damages,
12   punitive damages, and attorneys’ fees. Galt G/S v. JSS Scandinavia, 142 F.3d 1150, 1156
13   (9th Cir. 1998) (claims for statutory attorneys’ fees to be included in amount in
14   controversy, regardless of whether such an award is discretionary or mandatory); see also
15   Bank of Calif. Nat’l Ass’n v. Twin Harbors Lumber Co., 465 F.2d 489, 491 (9th Cir.
16   1972).
17            28.   Where a complaint does not allege a specific amount in damages, as here,
18   the removing defendant bears the burden of proving by a preponderance of the evidence
19   that the amount in controversy exceeds the statutory minimum. 28 U.S.C.
20   § 1446(c)(2)(B); Rodriguez v. AT & T Mobility Servs. LLC, 728 F.3d 975, 977 (9th Cir.
21   2013) (“the proper burden of proof imposed upon a defendant to establish the amount in
22   controversy is the preponderance of the evidence standard”). The defendant must show
23   that it is “more likely than not” that the jurisdictional threshold is met. Sanchez, 102 F.3d
24   at 404 (“[W]here a plaintiff’s state court complaint does not specify a particular amount
25   of damages, the removing defendant bears the burden of establishing, by a preponderance
26   of the evidence, that the amount in controversy exceeds $50,000. Under this burden, the
27   defendant must provide evidence establishing that it is ‘more likely than not’ that the
28
                                                  7
                                   DEFENDANTS’ NOTICE OF REMOVAL
     74794694v.1
      Case 2:21-cv-07271-SB-AS Document 1 Filed 09/10/21 Page 8 of 14 Page ID #:8



 1   amount in controversy exceeds that amount.”); Schiller v. David’s Bridal, Inc., 2010 WL
 2   2793650, at *2 (E.D. Cal. July 14, 2010) (same).
 3            29.   To satisfy this standard, the “defendants’ notice of removal need include
 4   only a plausible allegation that the amount in controversy exceeds the jurisdictional
 5   threshold.” Dart Cherokee Basin Operating Co., LLC v. Owens, 574 U.S. 81, 89 (2014).
 6            30.   The burden of establishing the jurisdictional threshold “is not daunting, as
 7   courts recognize that under this standard, a removing defendant is not obligated to
 8   research, state, and prove the plaintiff’s claims for damages.” Korn v. Polo Ralph Lauren
 9   Corp., 536 F. Supp. 2d 1199, 1204-05 (E.D. Cal. 2008) (internal quotations omitted;
10   emphasis in original); see also Valdez, 372 F.3d at 1117 (“the parties need not predict the
11   trier of fact’s eventual award with one hundred percent accuracy.”)
12            31.   It is well settled that “the court must accept as true plaintiff’s allegations as
13   plead in the Complaint and assume that plaintiff will prove liability and recover the
14   damages alleged.” Muniz v. Pilot Travel Ctrs. LLC, 2007 WL 1302504, at *3 (E.D. Cal.
15   May 1, 2007). But equally as important, “the amount-in-controversy inquiry in the
16   removal context is not confined to the face of the complaint.” Valdez, 372 F.3d at 1117;
17   see also Rodriguez, 728 F.3d at 981 (holding that the ordinary preponderance of the
18   evidence standard applies even if a complaint is artfully pled to avoid federal
19   jurisdiction); Guglielmino v. McKee Foods Corp., 506 F.3d 696, 702 (9th Cir. 2007)
20   (holding that even if a plaintiff affirmatively pled damages less than the jurisdictional
21   minimum and did not allege a sufficiently specific total amount in controversy, the
22   removing defendant is still only required to show by a preponderance of evidence that the
23   amount in controversy exceeds the jurisdictional threshold).
24            32.   Here, considered together, the general and special damages sought by
25   Plaintiff, along with the attorneys’ fees and punitive damages that might be awarded if
26   Plaintiff prevails, establish by a preponderance of the evidence that the amount in
27   controversy exceeds $75,000. All calculations supporting the amount in controversy are
28
                                                     8
                                    DEFENDANTS’ NOTICE OF REMOVAL
     74794694v.1
      Case 2:21-cv-07271-SB-AS Document 1 Filed 09/10/21 Page 9 of 14 Page ID #:9



 1   based on the Complaint’s allegations, assuming, without any admission, the truth of the
 2   facts alleged and assuming liability is established.
 3            A.    Plaintiff’s Claims Establish The Amount In Controversy
 4            33.   Plaintiff claims in his Complaint that he “has suffered and will continue to
 5   suffer general and special damages, including severe and profound pain and emotional
 6   distress, anxiety, depression, headaches, tension, and other physical ailments, as well as
 7   medical expenses, expenses for psychological counseling and treatment and past and
 8   future lost wages.” (Ex. A, Compl., ¶¶ 68.) Plaintiff further claims punitive damages,
 9   attorneys’ fees, interest, and costs of suit. (Ex. A, Compl., Prayer for Relief, ¶¶ E-G.)
10   Thus, it is more likely than not that the amount in controversy exceeds $75,000.
11            B.    Compensatory Damages
12            34.   Plaintiff was employed with Defendants until approximately June 2020.
13   (Ex. A Compl., ¶ 58.) As a result of the alleged wrongful conduct, Plaintiff alleges that he
14   “is entitled to past and future lost wages, bonuses, commissions, benefits, and loss or
15   diminution of earning capacity.” (Ex. A Compl., ¶ ¶ 69, 163.)
16            35.   Plaintiff’s Income Establishes the Amount in Controversy. At the time of
17   his termination, Plaintiff’s job title was Director II - Culinary. (Clarke Dec., ¶ 10.)
18   Plaintiff’s annual salary at the time of his termination was approximately $225,000, not
19   including benefits. (Clarke Dec., ¶12.)
20            36.   Plaintiff alleges he was terminated on June 25, 2020. (Compl. ¶ 58.)
21   Conservatively estimating a June 2022 trial date (twelve months after the Complaint was
22   filed), Plaintiff’s alleged lost wages alone would amount to approximately $550,000;
23   i.e., two years between his alleged termination and trial and easily exceeds $75,000.
24            C.    Emotional Distress Damages
25            37.   As noted above, Plaintiff also claims damages for emotional distress. (Ex. A,
26   Compl., ¶¶ 68, 70, 149, 163, Prayer for Relief.) A review of jury verdicts in California
27   demonstrates that emotional distress awards in discrimination and similar cases
28   commonly exceed $75,000. (Brophy Dec., ¶ 4.)
                                                   9
                                   DEFENDANTS’ NOTICE OF REMOVAL
     74794694v.1
     Case 2:21-cv-07271-SB-AS Document 1 Filed 09/10/21 Page 10 of 14 Page ID #:10



 1            38.   Plaintiff’s allegations that he was discriminated against and discharged
 2   because of age and sex/gender are similar to the issues in these cases. Defendants have
 3   attached these verdicts as Exhibit 1 to the concurrently filed Declaration of Jonathan L.
 4   Brophy for the Court’s review.
 5            D.    Attorneys’ Fees and Costs
 6            39.   Plaintiff also claims that he is entitled to attorneys’ fees and costs (Ex. A,
 7   Compl., ¶¶ 83, 96, 102, 110, 119, 172; Prayer for Relief, ¶ G.) Attorneys’ fees are
 8   properly considered in calculating the amount in controversy for purposes of removal on
 9   grounds of diversity jurisdiction. Galt, 142 F.3d at 1156 (claims for statutory attorneys’
10   fees to be included in amount in controversy, regardless of whether such an award is
11   discretionary or mandatory). Recently, the Ninth Circuit held that “a court must include
12   future attorneys’ fees recoverable by statute or contract when assessing whether the
13   amount-in-controversy requirement is met.” Fritsch v. Swift Transp. Co. of Arizona, LLC,
14   899 F.3d 785, 794 (9th Cir. 2018); see also Chavez v. JPMorgan Chase & Co., 888 F.3d
15   413, 414-15 (9th Cir. 2018) (“[T]he amount in controversy is not limited to damages
16   incurred prior to removal—for example, it is not limited to wages a plaintiff-employee
17   would have earned before removal (as opposed to after removal). Rather, the amount in
18   controversy is determined by the complaint operative at the time of removal and
19   encompasses all relief a court may grant on that complaint if the plaintiff is victorious.”).
20            40.   Under California Government Code § 12965(b), courts may in their
21   discretion may award fees and costs to the “prevailing party” in FEHA actions. Although
22   the statute provides that courts “may” award fees, cases hold that a prevailing plaintiff is
23   entitled to fees “absent circumstances that would render the award unjust.” Horsford v.
24   Board of Trs. Of Cal. State Univ., 132 Cal. App. 4th 359, 394 (2005).
25            41.   Courts have also awarded far in excess of $75,000 in attorneys’ fees in cases
26   involving claims similar to Plaintiff’s claims. See, e.g., Crawford v. DIRECTV, Inc., 2010
27   WL 5383296 (Los Angeles County Sup. Ct.) (approving attorneys’ fee award of
28   $159,762.50 in alleged discrimination case); Davis v. Robert Bosch Tool Corp., 2007 WL
                                                   10
                                    DEFENDANTS’ NOTICE OF REMOVAL
     74794694v.1
     Case 2:21-cv-07271-SB-AS Document 1 Filed 09/10/21 Page 11 of 14 Page ID #:11



 1   2014301, *9 (Cal. Ct. App. 2d Dist. July 13, 2007) (individual plaintiff sought $1.6
 2   million in fees); Denenberg v. Cal. Dep’t of Transp., 2006 WL 5305734 (San Diego
 3   County Sup. Ct.) (attorney’s fees award of $490,000 for claims including discrimination);
 4   McMillian v. City of Los Angeles, 2005 WL 3729094 (Los Angeles County Sup. Ct.)
 5   ($504,926 in attorneys’ fees awarded in race discrimination case); Wooley v. Jack in the
 6   Box Restaurant, 2002 WL 31118460 (C.D. Cal.) ($160,293 in attorneys’ fees awarded in
 7   race discrimination case). Defendants have attached these awards as Exhibit 2 to the
 8   concurrently filed Declaration of Jonathan L. Brophy for the Court’s review. (Brophy
 9   Dec. ¶ 5.)
10            42.   Based on defense counsel’s experience, attorneys’ fees in employment
11   discrimination cases often exceed $75,000. It is more likely than not that the fees in this
12   case will exceed $75,000 through discovery and a summary judgment hearing, and the
13   fees would certainly exceed $75,000 if the case proceeds to trial. (Brophy Decl., ¶ 7.)
14            43.   Defendants anticipate that in addition to having already prepared the
15   Complaint, Plaintiff’s attorneys in this case will have to engage in the following activities
16   to litigate this matter: prepare Plaintiff for deposition; defend Plaintiff’s deposition;
17   prepare and respond to written discovery; prepare for and take depositions of defense
18   witnesses; and oppose a motion for summary judgment. (Brophy Decl., ¶¶ 6-7.) Based
19   on defense counsel’s experience, attorneys’ fees in employment wrongful termination or
20   discrimination cases for these types of activities would exceed $75,000. See id.
21            E.    Punitive Damages
22            44.   Finally, the Court must also consider Plaintiff’s request for punitive damages
23   in determining the amount in controversy. (Ex. A, Compl., ¶¶ 71, 82, 95, 101, 135, 150,
24   164; Prayer for Relief ¶ F.)
25            45.   A request for punitive damages must be taken into account for purposes of
26   determining the amount in controversy where such damages are recoverable under state
27   law. See Davenport v. Mut. Benefit Health & Accident Ass’n, 325 F.2d 785, 787 (9th Cir.
28   1963) (stating that punitive damages must be taken into account where recoverable under
                                                  11
                                    DEFENDANTS’ NOTICE OF REMOVAL
     74794694v.1
     Case 2:21-cv-07271-SB-AS Document 1 Filed 09/10/21 Page 12 of 14 Page ID #:12



 1   state law). A court may consider the aggregate value of claims for compensatory and
 2   punitive damages. See Bell v. Preferred Life Ass’n Soc’y of Montgomery, Ala.., 320 U.S.
 3   238, 240 (1943) (“Where both actual and punitive damages are recoverable under a
 4   complaint, each must be considered to the extent claimed in determining jurisdictional
 5   amount”) (footnote omitted).
 6            46.   Here, an award of punitive damages would by itself more likely than not
 7   exceed $75,000. Defendants are large entities. The economic resources of the defendant
 8   and the amount of compensatory damages are two of three factors courts consider in
 9   arriving at punitive damage awards. See, e.g., Lane v. Hughes Aircraft Co., 22 Cal. 4th
10   405, 417 (2000). In State Farm Mutual Auto. Ins. Co. v. Campbell, 538 U.S. 408, 427-28
11   (2003), the Court held that: “The wealth of a defendant cannot justify an otherwise
12   unconstitutional punitive damages award …. That does not make its use [in determining
13   the constitutionality of punitive damage awards] unlawful or inappropriate; it simply
14   means that this factor cannot make up for the failure of other factors ….” (internal
15   citations omitted). Therefore, Plaintiff’s request for punitive damages weighs in favor of
16   establishing the amount in controversy.
17            47.   Courts have affirmed jury verdicts exceeding $1 million in punitive damages
18   in alleged discrimination and retaliation cases. See Aboulafia v. GACN Inc., 2013 WL
19   8115991 (Los Angeles Sup. Ct.) (award of $1,000,000 in punitive damages in
20   discrimination case); Ward v. Cadbury Schweppes Bottling Grp., 2011 WL 7447633
21   (C.D. Cal.) (jury awarded $9,687,400 in punitive damages to six employees in
22   discrimination and retaliation action); Roby v. McKesson Corp., 47 Cal. 4th 686 (2009)
23   (holding that a punitive damage award of $1.9 million equal to the compensatory damage
24   award was appropriate in a discrimination case); Green vs. Las Flores Convalescent
25   Hosp., 2008 WL 7950709 (Los Angeles Sup. Ct.) (punitive damages award of
26   $1,237,086.00 in retaliation claim); Bulow, M.D. v. N. Cnty. Ob-Gyn Med. Grp. Inc.,
27   2008 WL 2185091 (Unknown Cal. Sup. Ct.) (award of $105,000 for punitive damages on
28
                                                 12
                                   DEFENDANTS’ NOTICE OF REMOVAL
     74794694v.1
     Case 2:21-cv-07271-SB-AS Document 1 Filed 09/10/21 Page 13 of 14 Page ID #:13



 1   retaliation claim). Defendants have attached a sampling of these verdicts as Exhibit 3 to
 2   the Declaration of Jonathan L. Brophy for the Court’s review. (Brophy Dec. ¶ 8.)
 3            48.   Based upon the allegations contained in Plaintiff’s Complaint, Defendants
 4   are informed and believe that Plaintiff seeks damages within the jurisdictional authority
 5   of this Court. Because diversity of citizenship exists between Plaintiff and Defendants
 6   and the amount in controversy between the parties is in excess of $75,000, this Court has
 7   original jurisdiction of this action pursuant to 28 U.S.C. § 1332(a)(1). This action is
 8   therefore proper for removal to this Court.
 9   V.       VENUE
10            49.   Venue lies in the United States District Court for the Central District of
11   California pursuant to 28 U.S.C. §§ 84(c), 1391(a), 1441 and 1446(a). This action
12   originally was brought in the Superior Court of the State of California for the County of
13   Los Angeles, which is located within the Central District of California. 28 U.S.C. § 84(c).
14   Further, as discussed above, Plaintiff is a citizen of California, residing in the County of
15   Los Angeles. Therefore, venue is proper because it is the “district and division embracing
16   the place where such action is pending.” 28 U.S.C. § 1441(a). The County of Los
17   Angeles is located within the jurisdiction of the United States District Court, Central
18   District of California, Western Division. 28 U.S.C. § 84(c)(2).
19   VI.      NOTICE OF REMOVAL
20            50.   Pursuant to 28 U.S.C. § 1446(d), written notice of the filing of this Notice of
21   Removal will be promptly served on Plaintiff and, together with a copy of the Notice of
22   Removal, will be filed with the Clerk of the Superior Court of the State of California,
23   County of Los Angeles.
24   VII. PRAYER FOR REMOVAL
25            Wherefore, Defendants pray that this civil action be removed from the Superior
26   Court of the State of California, County of Los Angeles to the United States District
27   Court for the Central District of California.
28
                                                   13
                                    DEFENDANTS’ NOTICE OF REMOVAL
     74794694v.1
     Case 2:21-cv-07271-SB-AS Document 1 Filed 09/10/21 Page 14 of 14 Page ID #:14



 1
     DATED: September 10, 2021                   SEYFARTH SHAW LLP
 2
 3
                                                   /s/Kelly A. Cohen
 4                                                 Jon D. Meer
                                                   Jonathan L. Brophy
 5                                                 Kelly A. Cohen
                                                   Attorneys for Defendants
 6                                                 DELAWARE NORTH COMPANIES,
                                                   INC. and PATINA RESTAURANT
 7                                                 GROUP, LLC
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            14
                               DEFENDANTS’ NOTICE OF REMOVAL
     74794694v.1
